Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov










BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/959,746
Filing Date: April 23, 2018
Appellant(s): Ciena Corporation





__________________
Jacob P. Beers
For Appellant



EXAMINER’S ANSWER



This is in response to the appeal brief filed 11/11/2020 appealing from the Office action mailed 07/10/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/10/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  No rejection has been withdrawn.

(2) Response to Argument
Issue # 1
Claims 1 and 15
	Regarding claims 1 and 15, applicant argues on page 8 of appeal brief:

    PNG
    media_image1.png
    127
    761
    media_image1.png
    Greyscale

	Examiner respectfully disagrees and presents below:


	

Applicant’s specification para 0054 discloses:
“The lineboxes 12 can be variable sized, are fully enclosed rack mounted modules similar to pizza boxes, but are inserted into slot carriers in a rack which has data connectors (e.g., Twinax) and power connectors”
Primary reference Vogt discloses:
[0049] The control system 42 includes a trunk module 54 that connects the system 42 to the trunk 46.  The trunk module 54 is connected to a local bus or backplane 55 having two lines, F+ and F- lines 56, 58 respectively, that conduct both DC power from the trunk module 46 and AC data signals to and from the trunk module 46 along the backplane 55, and a shield line 60.  A commercially available segmented backplane that can be adapted for use as the backplane 55 is the T-BUS(trademark) modular rail bus manufactured by the applicant.  
	Vogt further discloses:
[0056] For clarity the trunk module 54, the field modules 62, 66, and the diagnostic modules 10 are drawn spaced apart in FIG. 2, but it should be understood that the modules are preferably arranged immediately side-by-side of one another to conserve space within the cabinet. 
            Therefore, Vogt clearly discloses that trunk modules can be placed/mounted in the cabinet. Trunk modules are connected with trunk interface 12 as shown below:




[AltContent: arrow][AltContent: rect]
[AltContent: rect][AltContent: rect]
    PNG
    media_image2.png
    585
    565
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: rect][AltContent: arrow]
    PNG
    media_image3.png
    583
    796
    media_image3.png
    Greyscale


	Regarding claim limitation “ the structure is configured to physically support the one or more lineboxes in a rack and provide power and data connections thereto”, examiner presents as below:
According to Merriam-Webster support means “ to promote the interest or cause of “ OR “ to act with”. Primary reference Vogt discloses:
Primary reference Vogt discloses:
 [0028] FIG. 1 illustrates a dedicated network diagnostic module in accordance with the present invention.  The illustrated diagnostic module 10 is configured for use with a FOUNDATION.TM.  Fieldbus H1 network and includes a Trunk interface 12 for coupling the module 10 to the network.  The illustrated Trunk interface 12 includes two terminals 14a, 14b for connection to the F+ and F- wires of the two-wire trunk cable of the fieldbus network and a third terminal 14c for attaching to a shield wire if present.  The diagnostic module 10 is shown with the terminals 14a, 14b, 14c connected to the signal, ground, and shield wires of a network trunk 16.  
In addition to that, Vogt also discloses:
[0048] The control system 42 is connected between the trunk 46 and the field devices 48 and transmits power from the trunk 42 to the field devices 48 and transmits data signals between the trunk 46 and the field devices 48.  The field devices 48 may be process controllers, measurement devices, and the like as is well known in the art.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        

Conferees:
/KHOA HUYNH/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.